DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Claim 10 in the reply filed on 11/08/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 16-18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeill (US 6,688,301 B1).

    PNG
    media_image1.png
    784
    1003
    media_image1.png
    Greyscale

Regarding Claims 10, 16-18 and 20-22, McNeill discloses a method for setting a temperature within a charcoal barbeque grill, the method comprising the steps of: 
providing a barbeque device (10) for setting the temperature within the charcoal barbeque grill, the device comprising:
the charcoal barbeque grill having a hollow body (23) and a charcoal grate (46) which fits within the body, the body defining an inner diameter at a location where the charcoal grate sits within the body (inherent);
a cylindrical metallic barrier (22) with air vents (28) formed in a lower portion of the cylindrical metallic barrier;
a plurality of fire resistant barriers (see 24, 34) disposable between the cylindrical metallic barrier and the body, the plurality of fire resistant barriers disposable at a distance from each other on the cylindrical metallic barrier (see Figs. 2-6);
a plurality of fuel paths disposable between the cylindrical metallic barrier and the charcoal barbeque grill and starting from each one of the plurality of fire resistant barriers and extended in a first direction (see Fig. 6; charcoal briquets 54 are deposited into the outer volume 50 which is subdivided by said plurality of fire resistant barriers 24, 34, the first direction being clockwise or counterclockwise);
wherein each of the plurality of fire resistant barriers (24, 34) has first and second opposed side surfaces (inherent) spaced apart from each other (the side surfaces are spaced apart by the thickness of each fire resistant barrier); 
disposing the cylindrical metallic barrier of the barbeque device within the hollow body of the charcoal barbeque grill (see Figs. 5-7); 
positioning the cylindrical metallic barrier of the barbeque device centrally within the hollow body (see Fig. 6);
disposing the plurality of fire resistant barriers at the distance around the hollow body of the charcoal barbeque grill (see again Fig. 6); 
disposing charcoal (54) between the hollow body and the cylindrical metallic barrier to form the plurality of fuel paths (see again Fig. 6; volume 50 as subdivided by said plurality of fire resistant barriers 24, 34 defining the plurality of fuel paths);
wherein the plurality of fire resistant barriers is first and second fire resistant barriers (see at least the plurality of fire resistant barriers 34) which are disposable on opposite sides from each other on the cylindrical metallic barrier, and the plurality of fuel paths are first and second fuel paths starting from the first and second fire resistant barriers and extending in the same direction (see again Fig. 6);
wherein the plurality of fire resistant barriers (see again 24, 34) is three or more fire resistant barriers which are spaced apart from each other on the cylindrical metallic barrier (see again Figs. 2-6), and the plurality of fuel paths is a corresponding number of fuel paths starting from the three or more fire resistant barriers and extending in the same direction (see again Fig. 6);
further comprising a step of igniting charcoal adjacent to each one of the plurality of fire resistant barriers (see at least col. 6, ll. 8-14: “In this arrangement, the flange 24 creates a start point 56 and an end point 58 for charcoal burning on either side of the flange 24. The start point 56 and end point 58 are adjacent, but separated by the thickness of the flange 24. The flange 24 serves to facilitate the guiding of charcoal burning in one direction around the periphery of the divider loop 22.”); 
wherein the disposing the plurality of fire resistant barriers step comprises disposing the plurality of fire resistant barriers (see at least 34) on opposed sides of the hollow body of the charcoal barbeque grill (see again Fig. 6);
wherein the igniting step comprises igniting charcoal on the side of each of the fire resistant barriers (inherent, see again at least col. 6, ll. 8-14: “In this arrangement, the flange 24 creates a start point 56 and an end point 58 for charcoal burning on either side of the flange 24. The start point 56 and end point 58 are adjacent, but separated by the thickness of the flange 24. The flange 24 serves to facilitate the guiding of charcoal burning in one direction around the periphery of the divider loop 22.”; therefore charcoal is ignited initially at start point 56 which comprises a side of fire resistant barrier 24 and thereafter the charcoal pieces are progressively ignited as the charcoal burning progresses in a circular pattern);
wherein the igniting step comprises igniting charcoal on the same side of each of the fire resistant barriers for burning all of the plurality of fuel paths in the same direction (see again at least col. 6, ll. 8-14: “In this arrangement, the flange 24 creates a start point 56 and an end point 58 for charcoal burning on either side of the flange 24. The start point 56 and end point 58 are adjacent, but separated by the thickness of the flange 24. The flange 24 serves to facilitate the guiding of charcoal burning in one direction around the periphery of the divider loop 22.”; therefore charcoal is ignited initially at start point 56 which comprises a side of fire resistant barrier 24 and thereafter the charcoal pieces are progressively ignited on the same side of each other plurality of fire resistant barriers 34 as the charcoal burning progresses in a circular pattern).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McNeill.
Regarding Claim 19, McNeill discloses the claimed invention except for disclosing wherein the disposing the plurality of fire resistant barriers step comprising disposing the plurality of fire resistant barriers equidistantly around the hollow body of the charcoal barbeque grill.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McNeill wherein the disposing the plurality of fire resistant barriers step comprising disposing the plurality of fire resistant barriers equidistantly around the hollow body of the charcoal barbeque grill, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  LOCATION OF PARTS: MPEP 2144.04 (VI-C). Furthermore, equidistant spacing would assist locating said barbecue device centrally within said hollow body of said charcoal barbeque grill.
Regarding Claim 23, as discussed above, McNeill discloses wherein the igniting step comprises igniting charcoal on the same side of each of the fire resistant barriers for burning all of the plurality of fuel paths (see again col. 6, ll. 8-14); however, McNeill does not disclose burning all of the plurality of fuel paths in the clockwise direction. Instead, McNeill discloses burning all of the plurality of fuel paths in a counterclockwise direction.
It would have been an obvious matter of design choice to modify McNeill wherein burning all of the plurality of fuel paths is in the clockwise direction, since applicant has not disclosed that the clockwise direction solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the counterclockwise direction disclosed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image2.png
    827
    1020
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    342
    947
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799